
	
		I
		112th CONGRESS
		1st Session
		H. R. 1780
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Ms. Matsui (for
			 herself and Mr. LaTourette) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To ensure the safety of all users of the transportation
		  system, including pedestrians, bicyclists, transit users, children, older
		  individuals, and individuals with disabilities, as they travel on and across
		  federally funded streets and highways.
	
	
		1.Short titleThis Act may be cited as the
			 Safe and Complete Streets Act of
			 2011.
		2.DefinitionsIn this Act:
			(1)Complete
			 streetThe term complete street means a roadway that
			 safely accommodates all travelers, particularly public transit users,
			 bicyclists, pedestrians (including individuals of all ages and individuals with
			 mobility, sensory, neurological, or hidden disabilities), motorists and freight
			 vehicles, to enable all travelers to use the roadway safely and
			 efficiently.
			(2)Complete streets
			 policy; complete streets principleThe terms complete
			 streets policy and complete streets principle mean a
			 transportation law, policy, or principle at the local, State, regional, or
			 Federal level that ensures—
				(A)the safe and
			 adequate accommodation, in all phases of project planning and development, of
			 all users of the transportation system, including pedestrians, bicyclists,
			 public transit users, children, older individuals, individuals with
			 disabilities, motorists, and freight vehicles; and
				(B)the consideration
			 of the safety and convenience of all users in all phases of project planning
			 and development.
				(3)Local
			 jurisdictionThe term local jurisdiction means any
			 unit of local government.
			(4)Metropolitan
			 planning organizationThe term metropolitan planning
			 organization has the meaning given the term in section 134(b) of title
			 23, United States Code.
			(5)RoadwayThe
			 term roadway means—
				(A)the defined
			 Federal functional classification roadway system;
				(B)a roadway system
			 for which funds are provided under the equity bonus program under section 105
			 of title 23, United States Code; and
				(C)each bridge
			 structure providing a connection for such a roadway system.
				(6)SecretaryThe
			 term Secretary means the Secretary of Transportation.
			(7)Senior
			 managerThe term senior manager means—
				(A)the director of a
			 State department of transportation (or a designee);
				(B)the director of a
			 metropolitan planning organization (or a designee); and
				(C)the director of a
			 regional, county, or city transportation agency that is primarily responsible
			 for planning and approval of transportation projects (or a designee).
				(8)Transportation
			 improvement programThe term transportation improvement
			 program has the meaning given the term TIP in section
			 134(b) of title 23, United States Code.
			3.Complete streets
			 policy
			(a)Law or
			 policyNot later than October 1 of the fiscal year that begins 2
			 years after the date of enactment of this Act each State and metropolitan
			 planning organization shall have in effect—
				(1)in the case of a
			 State—
					(A)a law requiring
			 that, beginning on the effective date of the State law, all transportation
			 projects in the State shall accommodate the safety and convenience of all users
			 in accordance with complete streets principles; or
					(B)an explicit State
			 department of transportation policy that, beginning on the effective date of
			 the policy, all transportation projects in the State shall accommodate the
			 safety and convenience of all users in accordance with complete streets
			 principles; and
					(2)in the case of a
			 metropolitan planning organization, an explicit statement of policy that,
			 beginning on the effective date of the policy, all transportation projects
			 under the jurisdiction of the metropolitan planning organization shall
			 accommodate the safety and convenience of all users in accordance with complete
			 streets principles.
				(b)Inclusions
				(1)In
			 generalA law or policy described in subsection (a) shall—
					(A)apply to each
			 federally funded project of each State department of transportation or
			 metropolitan planning organization transportation improvement program;
					(B)include a
			 statement that each project under the transportation improvement program makes
			 streets or affected rights-of-way accessible to the expected users of that
			 facility, of all ages and abilities, including pedestrians, bicyclists, transit
			 vehicles and users, freight vehicles, and motorists;
					(C)except as provided
			 in paragraph (2), apply to new road construction and road modification
			 projects, including design, planning, construction, reconstruction,
			 rehabilitation, maintenance, and operations, for the entire
			 right-of-way;
					(D)indicate that improvements for the safe and
			 convenient travel by pedestrians or bicyclists of all ages and abilities on or
			 across streets shall be fully assessed, considered, and documented as a routine
			 element of pavement resurfacing projects;
					(E)delineate a clear
			 procedure by which transportation improvement projects may be exempted from
			 complying with complete streets principles, which shall require—
						(i)approval by the
			 appropriate senior manager, in accordance with subsection (d)(2); and
						(ii)documentation,
			 with supporting data, that indicates the basis for such an exemption;
						(F)comply with
			 up-to-date design standards, particularly standards relating to providing
			 access for individuals with disabilities;
					(G)require that
			 complete streets principles be applied in due consideration of the urban,
			 suburban, or rural context in which a project is located;
					(H)include a list of
			 performance standards with measurable outcomes to ensure that the
			 transportation improvement program adheres to complete streets principles;
			 and
					(I)directs agency staff to create an
			 implementation plan.
					(2)ExceptionA
			 law or policy described in subsection (a) shall not apply to a new road
			 construction or modification project for which, as of the effective date of the
			 law or policy, at least 30 percent of the design phase is completed.
				(c)Exemption
			 requirements and proceduresA law or policy described in
			 subsection (a) shall allow for a project-specific exemption from an applicable
			 complete streets policy if—
				(1)(A)an affected roadway
			 prohibits, by law, use of the roadway by specified users, in which case a
			 greater effort shall be made to accommodate those specified users elsewhere,
			 including on roadways that cross or otherwise intersect with the affected
			 roadway;
					(B)the cost to the exempted project in
			 achieving compliance with the applicable complete streets policy would be
			 excessively disproportionate (as defined in the 2001 Department of
			 Transportation Guidance on Accommodating Bicycle and Pedestrian Travel), as
			 compared to the need or probable use of a particular complete street; or
					(C)the existing and planned population,
			 employment densities, traffic volumes, or level of transit service around a
			 particular roadway is so low, that the expected users of the roadway will not
			 include pedestrians, public transportation, freight vehicles, or bicyclists;
			 and
					(2)the
			 project-specific exemption is approved by—
					(A)a senior manager
			 of the metropolitan planning organization that approved the transportation
			 improvement program containing the exempted project;
					(B)a senior manager
			 of the relevant State department of transportation; or
					(C)in the case of a
			 project for which neither the metropolitan planning organization nor the State
			 department of transportation is the agency with primary transportation planning
			 authority, a senior manager of the regional, county, or city agency responsible
			 for planning and approval of the project.
					(d)IntegrationEach
			 State department of transportation and metropolitan planning organization
			 implementing a complete streets policy shall incorporate complete streets
			 principles into all aspects of the transportation project development,
			 programming, and delivery process, including project planning and
			 identification, scoping procedures, design approvals, design manuals, and
			 performance measures.
			(e)Reports
				(1)In
			 generalEach State department of transportation shall submit to
			 the Secretary a report describing the implementation by the State of measures
			 to achieve compliance with the requirements of this section, at such time, in
			 such manner, and containing such information as the Secretary may
			 require.
				(2)Determination by
			 SecretaryOn receipt of a report under paragraph (1), the
			 Secretary shall determine whether the applicable State has achieved compliance
			 with the requirements of this section.
				4.Certification
			(a)In
			 generalNot later than 1 year
			 after the enactment of this Act, the Secretary shall establish a method of
			 evaluating compliance by State departments of transportation and metropolitan
			 planning organizations with the requirements of this Act, including a
			 requirement that each State department of transportation and metropolitan
			 planning organization shall submit to the Secretary a report describing—
				(1)each complete
			 streets policy adopted by the State department of transportation or
			 metropolitan planning organization;
				(2)the means of
			 implementation by the State department of transportation or metropolitan
			 planning organization of the complete streets policy; and
				(3)the process for
			 providing an exemption, from the requirements of the complete streets policy of
			 the State department of transportation or metropolitan planning
			 organization.
				(b)ReportNot
			 later than 3 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report describing—
				(1)the method
			 established under subsection (a);
				(2)the status of
			 activities for adoption and implementation by State departments of
			 transportation and metropolitan planning organizations of complete streets
			 policies;
				(3)the tools and
			 resources provided by the Secretary to State departments of transportation and
			 metropolitan planning organizations to assist with that adoption and
			 implementation; and
				(4)other measures
			 carried out by the Secretary to encourage the adoption of complete streets
			 policies by local jurisdictions.
				5.Accessibility
			 standards
			(a)Final
			 standardsNot later than 1 year after the date of enactment of
			 this Act, the Architectural and Transportation Barriers Compliance Board
			 established by section 502(a)(1) of the Rehabilitation Act of 1973 (29 U.S.C.
			 792(a)(1)) shall promulgate final standards for accessibility of new
			 construction and alteration of pedestrian facilities for public
			 rights-of-way.
			(b)Temporary
			 standardsDuring the period beginning on the date of enactment of
			 this Act and ending on the date on which the Architectural and Transportation
			 Barriers Compliance Board promulgates final standards under subsection (a), a
			 State or metropolitan planning organization shall apply to public
			 rights-of-way—
				(1)the standards for
			 accessible transportation facilities contained in section 37.9 of title 49,
			 Code of Federal Regulations (as in effect on the date of enactment of this
			 Act); or
				(2)if the standards
			 referred to in paragraph (1) do not address, or are inapplicable to, an
			 affected public right-of-way, the revised draft guidelines for accessible
			 public rights-of-way of the Architectural and Transportation Barriers
			 Compliance Board dated November 23, 2005.
				6.Research,
			 technical guidance, and implementation assistance
			(a)Research
				(1)In
			 generalThe Secretary shall conduct research regarding complete
			 streets to assist States, metropolitan planning organizations, and local
			 jurisdictions in developing, adopting, and implementing plans, projects,
			 procedures, policies, and training programs that comply with complete streets
			 principles.
				(2)ParticipationThe
			 Secretary shall solicit participation in the research program under paragraph
			 (1) by—
					(A)the American
			 Association of State Highway and Transportation Officials;
					(B)the Institute of
			 Transportation Engineers;
					(C)the American
			 Public Transportation Association;
					(D)the American
			 Planning Association;
					(E)the National
			 Association of Regional Councils;
					(F)the Association of
			 Metropolitan Planning Organizations;
					(G)the Insurance Institute for Highway
			 Safety;
					(H)the American
			 Society of Landscape Architects;
					(I)representatives of transportation safety,
			 disability, motoring, bicycling, walking, transit user, aging, and air quality
			 organizations; and
					(J)other affected
			 communities.
					(3)RequirementsThe
			 research under paragraph (1) shall—
					(A)be based on the
			 applicable statement of complete streets research needs of the Transportation
			 Research Board, as described in TR Circular E110; and
					(B)seek to develop
			 new areas of inquiry, in addition to that statement.
					(b)Benchmarks and
			 guidance
				(1)In
			 generalThe research conducted under subsection (a) shall be
			 designed to result in the establishment of benchmarks and the provision of
			 practical guidance on methods of effectively implementing complete streets
			 policies and complete streets principles that will accommodate all users along
			 a facility or corridor, including vehicles, pedestrians, bicyclists, and
			 transit users.
				(2)FocusThe
			 benchmarks and guidance under paragraph (1) shall—
					(A)focus on modifying
			 scoping, design, and construction procedures to more effectively combine
			 particular methods of use into integrated facilities that meet the needs of
			 each method in an appropriate balance; and
					(B)indicate the
			 expected operational and safety performance of alternative approaches to
			 facility design.
					(c)Data
			 collectionThe Secretary
			 shall collaborate with the Bureau of Transportation Statistics, the Federal
			 Transit Administration, and appropriate committees of the Transportation
			 Research Board—
				(1)to collect data regarding a baseline
			 nonmotorized and transit use survey to be integrated into the National
			 Household Travel Survey; and
				(2)to develop a
			 survey tool for use by State departments of transportation in identifying the
			 multimodal capacity of State and local roadways.
				(d)Technical
			 guidance
				(1)ReportNot
			 later than 15 months after the date of enactment of this Act, the Secretary
			 shall prepare and make available to all States, metropolitan planning
			 organizations, and local jurisdictions a report that describes the best
			 practices by which transportation agencies throughout the United States have
			 implemented complete streets principles in accordance with, or in anticipation
			 of, the requirements of this Act.
				(2)Topics for
			 emphasisIn preparing the report under paragraph (1), the
			 Secretary shall place particular emphasis on the following topics:
					(A)Procedures for
			 identifying the needs of users of all ages and abilities of a particular
			 roadway.
					(B)Procedures for
			 identifying the types and designs of facilities needed to serve each class of
			 users.
					(C)Safety and other
			 benefits provided by the implementation of complete streets principles.
					(D)Common barriers to
			 the implementation of complete streets principles.
					(E)Procedures for
			 overcoming the most common barriers to the implementation of complete streets
			 principles.
					(F)Procedures for
			 identifying the costs associated with the implementation of complete streets
			 principles.
					(G)Procedures for
			 maximizing local cooperation in the introduction and implementation of complete
			 streets principles.
					(H)Procedures for
			 assessing and modifying the facilities and operational characteristics of
			 existing roadways to improve consistency with complete streets
			 principles.
					
